GRAVES, Judge.
Jack Allen and C. E. Wampler were jointly tried for robbery by assault and in separate verdicts were each assessed a term of five years by the jury. They have both appealed to this court. On May 6, 1947, C. E. Wampler executed before the District Clerk of Howard County his affidavit requesting this court to allow him to withdraw his appeal so that he can immediately begin serving his sentence. Accordingly, his request is granted and his appeal is dismissed without prejudice to the rights of the appellant, Jack Allen.
Therefore, the appeal óf.C. E. Wampler, appellant, is dismissed at his request.